Order filed January 18, 2013, Withdrawn, Appeal Reinstated and Order filed
Februrary 28, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00117-CV
                                   ____________

  JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                         Appellants

                                         V.

     AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND &
                    MORTGAGE CO., Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-37844

                                      ORDER

      On January 18, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
of Gina Wilburn to file the record. See Tex. R. App. P. 35.3(c) (the trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed).   On January 23, 2013, Gina Wilburn informed this court that
appellants had not made arrangements to pay for the record.

      Accordingly, our order of January 18, 2013, is withdrawn. The appeal is
reinstated.

      Unless, within 15 days of the date of this order, appellants pay or make
arrangements to pay the court reporter for preparing the record, and provide this
court with proof of payment, we may consider and decide those issues or points
that do not require a reporter's record. See Tex. App. P.37.3(c).



                                       PER CURIAM